     Case 2:17-cv-00023-JAM-EFB Document 49 Filed 07/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KEITH CANDLER,                                     No. 2:17-cv-0023-JAM-EFB P
12                       Plaintiff,
13              v.                                       ORDER
14    PRATHER, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 6, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has filed

23   objections to the findings and recommendations and defendant Prather has filed a response

24   thereto.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having carefully reviewed the entire

27   file, the court finds the findings and recommendations to be supported by the record and by

28   proper analysis.
                                                         1
     Case 2:17-cv-00023-JAM-EFB Document 49 Filed 07/29/20 Page 2 of 2

 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed May 6, 2020, are adopted in full;
 3         2. Defendant’s motion for summary judgment (ECF No. 34) is GRANTED; and
 4         3. The Clerk is directed to enter judgment for defendants and close the case.
 5         So ordered.
 6
     DATED: July 29, 2020
 7
                                                /s/ John A. Mendez____________             _____
 8

 9                                              UNITED STATES DISTRICT COURT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
